 DIn the Matter of CAROLINAMAID PRODUCTS,INCORPORATEDandINTER-NATIONAL LADIES' GARMENT WORKERS' UNION,A. F. OF LCase No. 5-R-1903.-DecidedJune 7, 1945Mr. Don A. Walser,of Lexington, N. C., for the Company.Mrs. Joe L. MyersandLola Rornand,of Chattanooga, Tenn., for theUnion.'Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Ladies' GarmentWorkersUnion, A. F. of L., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees of Caro-linaMaid Products, Incorporated, Granite Quarry, North Carolina, hereincalled the Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Sidney J. Barban, Trial Exam-iner. Said hearing was held at Salisbury, North Carolina, on May 15, 1945The Company and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues. The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are hereby, affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE I3USINESS OF THE COMPANYCarolina Maid Products, Incorporated, is a North Carolina corporationengaged at Granite Quarry, North Carolina, in the manufacture of gar-ments, underwear, and slippers. During 1944 the Company purchased62 N. L. R. B., No 26.171 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterials valued at about $200,000, over 90 percent of which was shippedto it from points outside the State of North Carolina. During the sameperiod the Company sold products valued at about $350,000, 50 to 60 percentof which was shipped to points outside the State of North Carolina.We find that the Company is engaged in commerce within the meaningof the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDInternational Ladies' GarmentWorkers' Union is a labor organizationaffiliated with the American Federation of Labor, admitting to membershipemployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONPrior toMay 15,1945, the Union requested the Company to recognizeit as the exclusive bargaining representative of the Company's employees.The Company refused this request.A statement of a Field Examiner of the Board,introduced into evidenceat the hearing,indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriateWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company,.within the meaning of Section9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employees at theGranite Quarry, North Carolina, plant of the Company, excluding theexecutive vice president and general manager, foreladies, dress designer,and clerical and office employees, constitute an appropriate unit. The onlycontroversy with respect to the unit concerns the dress designer.The Company carries on its pay roll a person classified as a dress designer.The dress designer is the wife of the executive vice president and generalmanager of the plant. She is paid on a salary rate, in contrast to the remain-ing employees who are paid on an hourly rate, and she works only whenthe Company requires-designing services.We shall exclude the dress de-signer from the unit because of her close relationship to the executive vicepresident and general manager and because of the dissimilarity betweenthe work performed by her and that performed by the remaining employeesin the plant.We find that all production and maintenance employees at the GraniteQuarry, North Carolina, plant of the Company, excluding the dress de-signer, clerical and office employees, the executive vice president and gen-I The Field Examiner reported that the Union presented 50 authorization cards There are approxi-mately 78'employeesin the appropriate unit. CAROLINA MAID PRODUCTS, INCORPORATED173eral manager, foreladies, and any other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperioid immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Carolina Maid Products,Incorporated, Granite Quarry, North Carolina, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, includingemployees who (lid not work during said pay-roll period because they wereillor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by InternationalLadies' Garment Workers' Union. A. F. of L., for the purposes of collectivebargaining.